
>


COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Chambers, 2017 ONCA 242

DATE: 20170323

DOCKET: C62975

Doherty, Huscroft and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jamar Chambers

Appellant

Paul Calarco, for the appellant

Wendy Levant, for the respondent

Heard:  March 22, 2017

On appeal from the sentence imposed by Justice D.P. Cole
    of the Ontario Court of Justice on June 15, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We received fresh evidence on consent to clarify the position defence
    counsel took on sentence at trial.

[2]

We agree that the trial judge misunderstood the position and
    consequently imposed a sentence that was longer than the sentence requested by
    Crown or defence.

[3]

Both counsel invite us to adjust the sentence to reflect the actual
    defence position, although they disagree on the appropriate sentence.

[4]

Given the very serious nature of the offences and the appellants two
    breaches of his bail, we agree with the Crown that an effective sentence of
    three years is appropriate.  The appellant is entitled to 533 days credit for
    presentence custody (355 x 1.5), leaving 562 days.

[5]

We would impose the following sentence:

·

Possession of a loaded prohibited firearm  562 days;

·

Possession of a firearm  one year concurrent;

·

Possession of cocaine for the purpose of trafficking  six months
    concurrent;

·

Possession of marihuana for the purposes of trafficking  six
    months concurrent; and

·

Possession of the proceeds of crime  six months concurrent.

[6]

The probation term remains in place as do the ancillary orders.

[7]

The sentence is varied accordingly.  The sentence we impose is a
    reformatory sentence, i.e. less than two years.  The appellant is in the
    penitentiary in British Columbia.  Arrangements should be made forthwith to
    return him to the reformatory system in Ontario.


